Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Status of Claims
Claims 1 – 20 are pending in the application and have been examined. 
Claims 1 – 20 are rejected.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 8 & 15, are rejected under 35 U.S.C. 103 as being unpatentable over DeLizio et al (Pub. No.: US 2018/0202822 A1) in view of Kobres et al (Pub. No.: US 2012/0105197 A1)
	Regarding Claim 1, DeLizio et al teaches:
	A method (See Abstract), comprising: 
	sending, by a transport, a request for a drop off location to a plurality of transports; (See P: 0081, “The operations of FIG. 5 may be performed by an autonomous vehicle, fleet controller, and ride service controller... At stage 2, the ride controller 214 sends, over a wireless network, a service request to a fleet controller… The ride service request may include additional information, such as a time range and geographic vicinity in which the service is desired.” See P: 0082, “At stage 3, the fleet controller receives the service request. At stage 4, the fleet controller publishes the service request to ride service controllers that have subscribed to receive service request.” The examiner is interpreting the ride service controllers that have subscribed to receive service request as the plurality of transports and the autonomous vehicle, substituting for the ride service controller, as the transport; and the geographic vicinity in which the service is desired as the drop off location.)
	responsive to permissions from the plurality of the transports, acquiring, by the transport, a drop off confirmation from at least one user interface based on the drop off location (See P: 0093-P: 0095, “At stage 1, an autonomous vehicle's ride controller detects a need to park... At stage 8, the fleet controller receives acceptance of the parking request, and forwards the parking spot location to the autonomous vehicle”) & (See P: 0120, “At stage 24, the autonomous vehicle's ride controller detects arrival at the destination. At stage 25, the ride controller… may provide a media stream showing… a video feed may show area surrounding the autonomous vehicle, so a viewer can verify that the autonomous vehicle has arrived at the specified destination.”) & (P: 0128-0129, “At stage 14, the ride controller sends a request for confirmation that the autonomous vehicle has arrived at the drop-off location… the fleet controller receives and forwards the confirmation… receives the confirmation request and presents it in a user interface. At stage 18, the ride controller receives input indicating confirmation that the autonomous vehicle has arrived at the drop-off location… the autonomous vehicle receives the confirmation”) and 
	on an arrival time stamp; (See P: 0095, “At stage 12, the ride controller sends an indication that the autonomous vehicle is parked in the parking spot. Additionally, the ride controller may record the time at which the autonomous vehicle parked.”) & (See P: 0096, “At stage 17, the fleet controller receives the indication, and determines how long the vehicle was parked in the parking spot. In some instances, the indication includes 
	recording the drop off confirmation on a remote storage. (See P: 0130, “At stage 20, the fleet controller receives and forwards the confirmation…At stage 23, the fleet controller stores the information in a rider profile for future use.”) & (See P: 0149, “In some decentralized embodiments, fleet controllers operate as peers, each having lists to track: …, ride requests that have been published,… completed ride requests, ride requests for which value has been delivered… fleet controllers can store these lists in an open distributed immutable ledger (a.k.a. blockchain).”)
	However, DeLizio et al does not teach the following limitations confirmation from at least one rental center node. However, with respect to the aforementioned limitation, 
Kobres et al teaches confirmation from a rental center. (See “See car rental facility” in P: 0013, “In an embodiment, the network is a private network provided via WiFi at the car rental facility and provided for purposes of securely accessing the car rental checkout service.”) & (P: 0041, the car rental checkout service sends to the wireless portable device a confirmation that indicates that the customer can now leave the car rental facility with the car)
It would’ve been prima facie obvious to one of ordinary skill in the art as of the
effective filing date of the claimed invention to modify the confirmation method, of Delizio, to include confirmation from a rental center, as taught by Kobres, in order to 
avoid incorrect documentation and verification disputes due to lack of data acquisition. (P: 0006, Kobres)
	Regarding Claim 8, DeLizio et al teaches:
	A system, (See “system” in P: 0057) comprising: 
	a processor of a transport; (See “processor” in P: 0082)
	a memory (See “memory” in P: 0082) on which are stored machine readable instructions (See “instructions” in P: 0082) that when executed by the processor, cause the processor to: 
		send a request for a drop off location to a plurality of transports; (See P: 0081, “The operations of FIG. 5 may be performed by an autonomous vehicle, fleet controller, and ride service controller... At stage 2, the ride controller 214 sends, over a wireless network, a service request to a fleet controller… The ride service request may include additional information, such as a time range and geographic vicinity in which the service is desired.” See P: 0082, “At stage 3, the fleet controller receives the service request. At stage 4, the fleet controller publishes the service request to ride service controllers that have subscribed to receive service request.” The examiner is interpreting the ride service controllers that have subscribed to receive service request as the plurality of transports and the autonomous vehicle, substituting for the ride service controller, as the transport; and the geographic vicinity in which the service is desired as the drop off location.)
		responsive to permissions from the plurality of the transports, acquire a drop off confirmation from at least one user interface based on the drop off location (See P: 0093-P: 0095, “At stage 1, an autonomous vehicle's ride controller detects a need to park... At stage 8, the fleet controller receives acceptance of the parking request, and forwards the parking spot location to the autonomous vehicle”) & (See P: 0120, “At stage 24, the autonomous vehicle's ride controller detects arrival at the destination. At stage 25, the ride controller… may provide a media stream showing… a video feed may show area surrounding the autonomous vehicle, so a viewer can verify that the autonomous vehicle has arrived at the specified destination.”) & (P: 0128-0129, and 
	on an arrival time stamp; (See P: 0095, “At stage 12, the ride controller sends an indication that the autonomous vehicle is parked in the parking spot. Additionally, the ride controller may record the time at which the autonomous vehicle parked.”) & (See P: 0096, “At stage 17, the fleet controller receives the indication, and determines how long the vehicle was parked in the parking spot. In some instances, the indication includes the time spent in the parking spot. In other embodiments, the indication includes a timestamp.”)
		record the drop off confirmation on a remote storage. (See P: 0130, “At stage 20, the fleet controller receives and forwards the confirmation…At stage 23, the fleet controller stores the information in a rider profile for future use.”) & (See P: 0149, “In some decentralized embodiments, fleet controllers operate as peers, each having lists to track: …, ride requests that have been published,… completed ride requests, ride requests for which value has been delivered… fleet controllers can store these lists in an open distributed immutable ledger (a.k.a. blockchain).”)
	However, DeLizio et al does not teach the following limitations confirmation from at least one rental center node. However, with respect to the aforementioned limitation, 

It would’ve been prima facie obvious to one of ordinary skill in the art as of the
effective filing date of the claimed invention to modify the confirmation method, of Delizio, to include confirmation from a rental center, as taught by Kobres, in order to 
avoid incorrect documentation and verification disputes due to lack of data acquisition. (P: 0006, Kobres)
	Regarding Claim 15, DeLizio et al teaches:
	A non-transitory computer readable medium (See “computer readable medium” in P: 0350) comprising instructions (See “instructions” in P: 0082), that when read by a processor (See “processor” in P: 0082), cause the processor to perform: 
	sending a request for a drop off location to a plurality of transports; (See P: 0081, “The operations of FIG. 5 may be performed by an autonomous vehicle, fleet controller, and ride service controller... At stage 2, the ride controller 214 sends, over a wireless network, a service request to a fleet controller… The ride service request may include additional information, such as a time range and geographic vicinity in which the service is desired.” See P: 0082, “At stage 3, the fleet controller receives the service request. At stage 4, the fleet controller publishes the service request to ride service controllers that have subscribed to receive service request.” The examiner is interpreting the ride service controllers that have subscribed to receive service request as the plurality of transports and the autonomous vehicle, substituting for the ride service controller, as the transport; and the geographic vicinity in which the service is desired as the drop off location.)
	responsive to permissions from the plurality of the transports, acquire a drop off confirmation from at least one user interface based on the drop off location (See P: 0093-P: 0095, “At stage 1, an autonomous vehicle's ride controller detects a need to park... At stage 8, the fleet controller receives acceptance of the parking request, and forwards the parking spot location to the autonomous vehicle”) & (See P: 0120, “At stage 24, the autonomous vehicle's ride controller detects arrival at the destination. At stage 25, the ride controller… may provide a media stream showing… a video feed may show area surrounding the autonomous vehicle, so a viewer can verify that the autonomous vehicle has arrived at the specified destination.”) & (P: 0128-0129, “At stage 14, the ride controller sends a request for confirmation that the autonomous vehicle has arrived at the drop-off location… the fleet controller receives and forwards the confirmation… receives the confirmation request and presents it in a user interface. At stage 18, the ride controller receives input indicating confirmation that the autonomous vehicle has arrived at the drop-off location… the autonomous vehicle receives the confirmation”) and 
	on an arrival time stamp; (See P: 0095, “At stage 12, the ride controller sends an indication that the autonomous vehicle is parked in the parking spot. Additionally, the ride controller may record the time at which the autonomous vehicle parked.”) & (See P: 0096, “At stage 17, the fleet controller receives the indication, and determines how long the vehicle was parked in the parking spot. In some instances, the indication includes the time spent in the parking spot. In other embodiments, the indication includes a timestamp.”) and 
	recording the drop off confirmation on a remote storage. (See P: 0130, “At stage 20, the fleet controller receives and forwards the confirmation…At stage 23, the fleet controller stores the information in a rider profile for future use.”) & (See P: 0149, “In some decentralized embodiments, fleet controllers operate as peers, each having lists to track: …, ride requests that have been published,… completed ride requests, ride requests for which value has been delivered… fleet controllers can store these lists in an open distributed immutable ledger (a.k.a. blockchain).”)
	However, DeLizio et al does not teach the following limitations confirmation from at least one rental center node. However, with respect to the aforementioned limitation, 
Kobres et al teaches confirmation from a rental center. (See “See car rental facility” in P: 0013, “In an embodiment, the network is a private network provided via WiFi at the car rental facility and provided for purposes of securely accessing the car rental checkout service.”) & (P: 0041, the car rental checkout service sends to the wireless portable device a confirmation that indicates that the customer can now leave the car rental facility with the car)
It would’ve been prima facie obvious to one of ordinary skill in the art as of the
effective filing date of the claimed invention to modify the confirmation method, of Delizio, to include confirmation from a rental center, as taught by Kobres, in order to 
avoid incorrect documentation and verification disputes due to lack of data acquisition. (P: 0006, Kobres)

Claims 2, 6-7, 9, 13-14, & 19-20, are rejected under 35 U.S.C. 103 as being unpatentable over DeLizio et al (Pub. No.: US 2018/0202822 A1) in view of Kobres et al  
	Regarding Claim 2, DeLizio et al in view of Kobres et al teach the limitations of claim 1, DeLizio et al further teaches:
	The method of claim 1 (See Abstract), 
	comprising a request by the transport. (See “service request” in P: 0081)
However, DeLizio et al does not teach the following limitations comprising encrypting a request by a private key of the transport. However, with respect to the aforementioned limitation, Mattingly et al teaches encrypting a task parameter by a private key of the transport. (See P: 0030, “In some embodiments, task parameters of the one or more vehicle tasks may be at least partially encrypted with a public key of the first autonomous vehicle such that it is only visible to the first autonomous vehicle... For example, the parameters and authorizations required to perform a task may be encrypted and only accessible to the vehicle(s) assigned the task”)
It would’ve been prima facie obvious to one of ordinary skill in the art as of the
effective filing date of the claimed invention to modify the service request, of DeLizio, to include encryption by a private key of the transport, as taught by Mattingly, in order to provide a signature signed by a corresponding private key to authenticate itself. (P: 0045, Mattingly)
	Regarding Claim 6, DeLizio et al in view of Kobres et al teach the limitations of claim 1, DeLizio et al further teaches:
	The method of claim 1 (See Abstract), 
 (See P: 0093-P: 0095, “At stage 1, an autonomous vehicle's ride controller detects a need to park... At stage 8, the fleet controller receives acceptance of the parking request, and forwards the parking spot location to the autonomous vehicle”)
	However, DeLizio et al does not teach the following limitations wherein the permissions constitute a consensus of a blockchain. However, with respect to the aforementioned limitation, Mattingly et al teaches consensus rules via blockchain. (See P: 0075, “In some embodiments, a block may comprise a plurality of activities or updates and a hash of one or more previous block in the blockchain. In some embodiments, the system may comprise consensus rules for individual transactions and/or blocks and the node may work to form a block that conforms to the consensus rules of the system.”)
It would’ve been prima facie obvious to one of ordinary skill in the art as of the
effective filing date of the claimed invention to modify the permissions, of DeLizio, to include a consensus of blockchain, as taught by Mattingly, in order to ensure that a task is assigned by an authorized entity. (P: 0032, Mattingly)
	Regarding Claim 7, DeLizio et al in view of Kobres et al further in view of Mattingly et al teaches the limitations of claim 6, DeLizio et al further teaches:
	The method of claim 6 (See Abstract), 
	comprising executing a smart contract to store the drop off confirmation on a ledger of the blockchain. (See P: 0130, “At stage 20, the fleet controller receives and forwards the confirmation…At stage 23, the fleet controller stores the information in a rider profile for future use.”) & (See P: 0149, “fleet controllers can store these lists in an 
	Regarding Claim 9, DeLizio et al in view of Kobres et al teach the limitations of claim 8, DeLizio et al further teaches:
	The system of claim 8 (See “system” in P: 0057), 
	a request by the transport. (See “service request” in P: 0081)
	However, DeLizio et al does not teach the following limitations wherein the instructions are further to cause the processor to encrypt a request by a private key of the transport. However, with respect to the aforementioned limitation, Mattingly et al teaches encrypting a task parameter by a private key of the transport. (See P: 0030, “In some embodiments, task parameters of the one or more vehicle tasks may be at least partially encrypted with a public key of the first autonomous vehicle such that it is only visible to the first autonomous vehicle... For example, the parameters and authorizations required to perform a task may be encrypted and only accessible to the vehicle(s) assigned the task”)
It would’ve been prima facie obvious to one of ordinary skill in the art as of the
effective filing date of the claimed invention to modify the service request, of DeLizio, to include encryption by a private key of the transport, as taught by Mattingly, in order to provide a signature signed by a corresponding private key to authenticate itself. (P: 0045, Mattingly)
	Regarding Claim 13, DeLizio et al in view of Kobres et al teach the limitations of claim 8, DeLizio et al further teaches:
The system of claim 8 (See “system” in P: 0057), 
	permission from the plurality of the transports (See P: 0093-P: 0095, “At stage 1, an autonomous vehicle's ride controller detects a need to park... At stage 8, the fleet controller receives acceptance of the parking request, and forwards the parking spot location to the autonomous vehicle”)
	However, DeLizio et al does not teach the following limitations wherein the permissions constitute a consensus of a blockchain. However, with respect to the aforementioned limitation, Mattingly et al teaches consensus rules via blockchain. (See P: 0075, “In some embodiments, a block may comprise a plurality of activities or updates and a hash of one or more previous block in the blockchain. In some embodiments, the system may comprise consensus rules for individual transactions and/or blocks and the node may work to form a block that conforms to the consensus rules of the system.”)
It would’ve been prima facie obvious to one of ordinary skill in the art as of the
effective filing date of the claimed invention to modify the permissions, of DeLizio, to include a consensus of blockchain, as taught by Mattingly, in order to ensure that a task is assigned by an authorized entity. (P: 0032, Mattingly)
	Regarding Claim 14, DeLizio et al in view of Kobres et al teach the limitations of claim 8, DeLizio et al further teaches:
	The system of claim 13 (See “system” in P: 0057), 
	wherein the instructions (See “instructions” in P: 0082) are further to cause the processor (See “processor” in P: 0082) to execute a smart contract to store the drop off confirmation on a ledger of the blockchain. (See P: 0130, “At stage 20, the fleet 
	Regarding Claim 19, DeLizio et al in view of Kobres et al teach the limitations of claim 15, DeLizio et al further teaches:
	The non-transitory computer readable medium of claim 15 (See “computer readable medium” in P: 0350), 
	permission from the plurality of the transports (See P: 0093-P: 0095, “At stage 1, an autonomous vehicle's ride controller detects a need to park... At stage 8, the fleet controller receives acceptance of the parking request, and forwards the parking spot location to the autonomous vehicle”)
	However, DeLizio et al does not teach the following limitations wherein the permissions constitute a consensus of a blockchain. However, with respect to the aforementioned limitation, Mattingly et al teaches consensus rules via blockchain. (See P: 0075, “In some embodiments, a block may comprise a plurality of activities or updates and a hash of one or more previous block in the blockchain. In some embodiments, the system may comprise consensus rules for individual transactions and/or blocks and the node may work to form a block that conforms to the consensus rules of the system.”)
It would’ve been prima facie obvious to one of ordinary skill in the art as of the

	Regarding Claim 20, DeLizio et al in view of Kobres et al teach the limitations of claim 15, DeLizio et al further teaches:
	The non-transitory computer readable medium of claim 19 (See “computer readable medium” in P: 0350),
	further comprising instructions, that when read by a processor, cause the processor to execute a smart contract to store the drop off confirmation on a ledger of the blockchain. (See P: 0130, “At stage 20, the fleet controller receives and forwards the confirmation…At stage 23, the fleet controller stores the information in a rider profile for future use.”) & (See P: 0149, “fleet controllers can store these lists in an open distributed immutable ledger”) & (See P: 0169, “components of the open platform utilize blockchain technology that supports smart contracts... If conditions of the smart contract are met, value is exchanged between accounts associated…)

Claims 3-4, 10-11 & 16-17, are rejected under 35 U.S.C. 103 as being unpatentable over DeLizio et al (Pub. No.: US 2018/0202822 A1) in view of Kobres et al (Pub. No.: US 2012/0105197 A1) further in view of Kanai et al (Pub. No.: US 2017/0017239 A1) 
	Regarding Claim 3, DeLizio et al in view of Kobres et al teach the limitations of claim 1, DeLizio et al further teaches:
	The method of claim 1 (See Abstract), 
	comprising collecting the permissions from a plurality of the transports based on the drop off location. (See P: 0093-P: 0095, “At stage 1, an autonomous vehicle's ride controller detects a need to park... At stage 8, the fleet controller receives acceptance of the parking request, and forwards the parking spot location to the autonomous vehicle”)
However, DeLizio et al does not teach the following limitations comprising collecting the permissions from a subset of the plurality of the transports based on the drop off location. However, with respect to the aforementioned limitation, Kanai et al teaches collecting permissions from a subset of plurality of transports based on location of vehicle. (See P: 0064-0066, “in case where there is the remaining section of the travel permission section of the other vehicle ahead of a safe point that is away from the current position of the other vehicle… the reduction of the number of links is performed by revoking the travel permission to the link”, the examiner is interpreting the vehicles as a subset of the plurality of transports)
It would’ve been prima facie obvious to one of ordinary skill in the art as of the
effective filing date of the claimed invention to modify the permission collection method, of DeLizio, to include collecting permission from the subset of the plurality of transports, as taught by Kanai, in order to avoid interference between vehicles. (Kanai, P: 0064)
	Regarding Claim 4, DeLizio et al in view of Kobres et al teach the limitations of claim 1, DeLizio et al further teaches:
	The method of claim 1 (See Abstract), 
	comprising collecting the permissions from a plurality of the transports based on the drop off location. (See P: 0093-P: 0095, “At stage 1, an autonomous vehicle's ride 
However, DeLizio et al does not teach the following limitations comprising receiving the permissions from a subset of the transports of the plurality of the transports located within a pre-set distance from the drop off location. However, with respect to the aforementioned limitation, Kanai et al teaches collecting permissions from a subset of the transports of plurality of transports within a pre-set distance based on location of vehicle. (See P: 0064-0066, “in case where there is the remaining section of the travel permission section of the other vehicle ahead of a safe point that is away from the current position of the other vehicle… the reduction of the number of links is performed by revoking the travel permission to the link”) & (See P: 0089, “A symbol 84 is a travel permission request starting distance indicating a distance from the forefront end (terminal) to a point at which the dump truck 20-1 starts transmission of the section request message.”) The examiner is interpreting the other vehicles (corresponding to the second travel permission section) as a subset of the transports of plurality of transports and second travel permission section as the defined pre-set distance for which the vehicles request permission.
It would’ve been prima facie obvious to one of ordinary skill in the art as of the
effective filing date of the claimed invention to modify the permission collection method, of DeLizio, to include collecting permission from the subset of the transports of plurality of transports, as taught by Kanai, in order to avoid interference between vehicles. (Kanai, P: 0064)
Claim 10, DeLizio et al in view of Kobres et al teach the limitations of claim 8, DeLizio et al further teaches:
	The system of claim 8 (See “system” in P: 0057), 	
	Instructions and a processor (See “instructions” and “processor” in P: 0082)
	collecting the permissions from a plurality of the transports based on the drop off location. (See P: 0093-P: 0095, “At stage 1, an autonomous vehicle's ride controller detects a need to park... At stage 8, the fleet controller receives acceptance of the parking request, and forwards the parking spot location to the autonomous vehicle”)
However, DeLizio et al does not teach the following limitations wherein the instructions are further to cause the processor to collect the permissions from a subset of the plurality of the transports based on the drop off location. However, with respect to the aforementioned limitation, Kanai et al teaches collecting permissions from a subset of plurality of transports based on location of vehicle. (See P: 0064-0066, “in case where there is the remaining section of the travel permission section of the other vehicle ahead of a safe point that is away from the current position of the other vehicle… the reduction of the number of links is performed by revoking the travel permission to the link”, the examiner is interpreting the vehicles as a subset of the plurality of transports)
It would’ve been prima facie obvious to one of ordinary skill in the art as of the
effective filing date of the claimed invention to modify the permission collection method, of DeLizio, to include collecting permission from the subset of the plurality of transports, as taught by Kanai, in order to avoid interference between vehicles. (Kanai, P: 0064)
	Regarding Claim 11, DeLizio et al in view of Kobres et al teach the limitations of claim 8, DeLizio et al further teaches:
	The system of claim 8 (See “system” in P: 0057), 
	Instructions and a processor (See “instructions” and “processor” in P: 0082)
	collecting the permissions from a plurality of the transports based on the drop off location. (See P: 0093-P: 0095, “At stage 1, an autonomous vehicle's ride controller detects a need to park... At stage 8, the fleet controller receives acceptance of the parking request, and forwards the parking spot location to the autonomous vehicle”)
However, DeLizio et al does not teach the following limitations wherein the instructions are further to cause the processor to receive the permissions from a subset of the transports of the plurality of the transports located within a pre-set distance from the drop off location. However, with respect to the aforementioned limitation, Kanai et al teaches collecting permissions from a subset of the transports of plurality of transports within a pre-set distance based on location of vehicle. (See P: 0064-0066, “in case where there is the remaining section of the travel permission section of the other vehicle ahead of a safe point that is away from the current position of the other vehicle… the reduction of the number of links is performed by revoking the travel permission to the link”) & (See P: 0089, “A symbol 84 is a travel permission request starting distance indicating a distance from the forefront end (terminal) to a point at which the dump truck 20-1 starts transmission of the section request message.”) The examiner is interpreting the other vehicles (corresponding to the second travel permission section) as a subset of the transports of plurality of transports and second travel permission section as the defined pre-set distance for which the vehicles request permission.
It would’ve been prima facie obvious to one of ordinary skill in the art as of the

	Regarding Claim 16, DeLizio et al in view of Kobres et al teach the limitations of claim 15, DeLizio et al further teaches:
	The non-transitory computer readable medium of claim 15 (See “computer readable medium” in P: 0350), 
	Instructions and a processor (See “instructions” and “processor” in P: 0082)
	collecting the permissions from a plurality of the transports based on the drop off location. (See P: 0093-P: 0095, “At stage 1, an autonomous vehicle's ride controller detects a need to park... At stage 8, the fleet controller receives acceptance of the parking request, and forwards the parking spot location to the autonomous vehicle”)
	However, DeLizio et al does not teach the following limitations further comprising instructions, that when read by a processor, cause the processor to collect the permissions from a subset of the plurality of the transports based on the drop off location. However, with respect to the aforementioned limitation, Kanai et al teaches collecting permissions from a subset of plurality of transports based on location of vehicle. (See P: 0064-0066, “in case where there is the remaining section of the travel permission section of the other vehicle ahead of a safe point that is away from the current position of the other vehicle… the reduction of the number of links is performed by revoking the travel permission to the link”, the examiner is interpreting the vehicles as a subset of the plurality of transports)

effective filing date of the claimed invention to modify the permission collection method, of DeLizio, to include collecting permission from the subset of the plurality of transports, as taught by Kanai, in order to avoid interference between vehicles. (Kanai, P: 0064)
	Regarding Claim 17, DeLizio et al in view of Kobres et al teach the limitations of claim 15, DeLizio et al further teaches:
	The non-transitory computer readable medium of claim 15 (See “computer readable medium” in P: 0350), 
	Instructions and a processor (See “instructions” and “processor” in P: 0082)
	collecting the permissions from a plurality of the transports based on the drop off location. (See P: 0093-P: 0095, “At stage 1, an autonomous vehicle's ride controller detects a need to park... At stage 8, the fleet controller receives acceptance of the parking request, and forwards the parking spot location to the autonomous vehicle”)
However, DeLizio et al does not teach the following limitations further comprising instructions, that when read by a processor, cause the processor to receive the permissions from a subset of the transports of the plurality of the transports located within a pre-set distance from the drop off location. However, with respect to the aforementioned limitation, Kanai et al teaches collecting permissions from a subset of the transports of plurality of transports within a pre-set distance based on location of vehicle. (See P: 0064-0066, “in case where there is the remaining section of the travel permission section of the other vehicle ahead of a safe point that is away from the current position of the other vehicle… the reduction of the number of links is performed by revoking the travel permission to the link”) & (See P: 0089, “A symbol 84 is a travel 
It would’ve been prima facie obvious to one of ordinary skill in the art as of the
effective filing date of the claimed invention to modify the permission collection method, of DeLizio, to include collecting permission from the subset of the transports of plurality of transports, as taught by Kanai, in order to avoid interference between vehicles. (Kanai, P: 0064)

Claims 5, 12 & 18, are rejected under 35 U.S.C. 103 as being unpatentable over DeLizio et al (Pub. No.: US 2018/0202822 A1) in view of Kobres et al (Pub. No.: US 2012/0105197 A1) further in view of Putcha et al (Pub. No.: US 2017/0236091 A1) 
	Regarding Claim 5, DeLizio et al in view of Kobres et al teach the limitations of claim 1, DeLizio et al further teaches:
	The method of claim 1 (See Abstract), 
	comprising generating the arrival time stamp; (See P: 0095, “At stage 12, the ride controller sends an indication that the autonomous vehicle is parked in the parking spot. Additionally, the ride controller may record the time at which the autonomous vehicle parked.”) & (See P: 0096, “At stage 17, the fleet controller receives the indication, and determines how long the vehicle was parked in the parking spot. In some instances, the 
	However, DeLizio et al does not teach the following limitations generating the arrival time stamp based on an estimated arrival time at the drop off location. However, with respect to the aforementioned limitation, Putcha et al teaches generating an arrival time based on an estimated arrival time at the drop off location. (See P: 0024, “The user record 112 may include a drop off estimate 114c that is a statistical estimate of a likely drop off time for the user as determined according to the methods disclosed herein.”) & (P: 0041, “In a first case, only a “driver arrived message” is received that includes an arrival time t1 for the destination d1.”)
It would’ve been prima facie obvious to one of ordinary skill in the art as of the
effective filing date of the claimed invention to modify the arrival time stamp, of DeLizio, to include arrival time based on an estimated arrival time, as taught by Putcha, in order to calculate a drop off delay for a delivery. (Putcha, 0040)	
	Regarding Claim 12, DeLizio et al in view of Kobres et al teach the limitations of claim 8, DeLizio et al further teaches:
	The system of claim 8 (See “system” in P: 0057), 
	Instructions and a processor (See “instructions” and “processor” in P: 0082)
	generating the arrival time stamp; (See P: 0095, “At stage 12, the ride controller sends an indication that the autonomous vehicle is parked in the parking spot. Additionally, the ride controller may record the time at which the autonomous vehicle parked.”) & (See P: 0096, “At stage 17, the fleet controller receives the indication, and determines how long the vehicle was parked in the parking spot. In some instances, the 
	However, DeLizio et al does not teach the following limitations wherein the instructions are further to cause the processor to generate the arrival time stamp based on an estimated arrival time at the drop off location. However, with respect to the aforementioned limitation, Putcha et al teaches generating an arrival time based on an estimated arrival time at the drop off location. (See P: 0024, “The user record 112 may include a drop off estimate 114c that is a statistical estimate of a likely drop off time for the user as determined according to the methods disclosed herein.”) & (P: 0041, “In a first case, only a “driver arrived message” is received that includes an arrival time t1 for the destination d1.”)
It would’ve been prima facie obvious to one of ordinary skill in the art as of the
effective filing date of the claimed invention to modify the arrival time stamp, of DeLizio, to include arrival time based on an estimated arrival time, as taught by Putcha, in order to calculate a drop off delay for a delivery. (Putcha, 0040)		
	Regarding Claim 18, DeLizio et al in view of Kobres et al teach the limitations of claim 15, DeLizio et al further teaches:
	The non-transitory computer readable medium of claim 15 (See “computer readable medium” in P: 0350), 
	Instructions and a processor (See “instructions” and “processor” in P: 0082)
	generating the arrival time stamp; (See P: 0095, “At stage 12, the ride controller sends an indication that the autonomous vehicle is parked in the parking spot. Additionally, the ride controller may record the time at which the autonomous vehicle 
	However, DeLizio et al does not teach the following limitations further comprising instructions, that when read by a processor, cause the processor to generate the arrival time stamp based on an estimated arrival time at the drop off location. However, with respect to the aforementioned limitation, Putcha et al teaches generating an arrival time based on an estimated arrival time at the drop off location. (See P: 0024, “The user record 112 may include a drop off estimate 114c that is a statistical estimate of a likely drop off time for the user as determined according to the methods disclosed herein.”) & (P: 0041, “In a first case, only a “driver arrived message” is received that includes an arrival time t1 for the destination d1.”)
It would’ve been prima facie obvious to one of ordinary skill in the art as of the
effective filing date of the claimed invention to modify the arrival time stamp, of DeLizio, to include arrival time based on an estimated arrival time, as taught by Putcha, in order to calculate a drop off delay for a delivery. (Putcha, 0040)	

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to OGHOSAMAMWEN AGBONLAHOR whose telephone number is (571)270-1295. The examiner can normally be reached on 8:00AM - 4:00 PM. 
If attempts to reach the examiner by telephone are unsuccessful, the examiner's supervisor, Shannon Campbell can be reached on (571) 272-5587. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300. 
Information regarding the status of an application may be obtained from the 
Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). 
/OGHOSAMAMWEN AGBONLAHOR/ 
Examiner 
Art Unit 3628 
/JOHN P GO/Primary Examiner, Art Unit 3686                                                                                                                                                                                                        
May 11, 2021